   Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.1 Filed 05/21/21 Page 1 of 20



                          UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

 In Re: AUTOMOTIVE PARTS                               2: 12-md-02311-SFC-RSW
 ANTITRUST LITIGATION                                  Honorable Sean F. Cox


In Re: Air Conditioning Systems                        Case No. 2:13-cv-02705


 THIS RELATES TO:
 State Attorneys General

 STATE OF CALIFORNIA,                                 Case No. 2:21-cv-11191
 ex rel. Rob Bonta,
 Attorney General of the State of California          Complaint for Damages, Civil Penalties,
                                                      and Injunctive Relief
                Plaintiffs,                           Demand for Jury Trial
       v.

 Mitsubishi Heavy Industries, Ltd. and
 Mitsubishi Heavy Industries Climate
 Control, Inc.
               Defendants.



       The State of California, through Rob Bonta, the Attorney General, in his official capacity

as the chief law enforcement officer of the State of California, files this complaint against

Mitsubishi Heavy Industries, Ltd. and Mitsubishi Heavy Industries Climate Control, Inc.

(Defendants or "Mitsubishi Heavy"), and alleges:


                                     NATURE OF ACTION

  1. Defendants and their co-conspirators conspired to suppress and eliminate competition by

      agreeing to rig bids for, and to fix, stabilize, and maintain the price of Air Conditioning

      systems. These price-fixed parts were installed in automobiles purchased by Plaintiffs.
                                                 1
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.2 Filed 05/21/21 Page 2 of 20



2. For the duration of the conspiracy, from at least as early as January 2001 and continuing

   until at least February 2010, the exact dates being unknown to Plaintiffs, Defendants '

   actions resulted in fixing, stabilizing, and maintaining prices for Air Conditioning

   systems. Due to Defendants' unlawful conduct, the State of California and its state

   agencies were deprived of open and fair competition when purchasing the Air

   Conditioning systems and paid higher-than-competitive prices for such parts and for

   automobiles installed with them.

3. Competition authorities in the United States, the European Union, and Japan have been

   investigating a number of conspiracies involving automotive parts since at least February

   2010. On September 26, 2013, the United States Department of Justice announced

   thatMitsubishi Heavy Industries, Ltd. agreed to plead guilty and pay a $14.5 million

   criminal fine for its role in a conspiracy to rig bids for, and to fix, stabilize, and maintain

   the prices of compressors and condensers sold to Mitsubishi Motors North America, Inc.

   and GM. Both compressors and condensers are essential components of a car' s air

   conditioning system.

4 . Defendants and their co-conspirators affected millions of dollars of commerce. The State

   of California, California businesses, and consumers suffered antitrust injury to their

   business or property due to Defendants ' conspiracy to suppress and eliminate competition

   by agreeing to rig bids for, and to fix, stabilize, and maintain prices and artificially inflate

   prices for the Air Conditioning Systems during the duration of the conspiracy.


                              JURISDICTION AND VENUE


5. Plaintiffs bring this action to secure damages, permanent injunctive relief, civil penalties,

   and reasonable attorneys' fees pursuant to Section 4 (15 U.S.C. § 15) and Section 16 of

                                               2
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.3 Filed 05/21/21 Page 3 of 20



   the Clayton Act (15 U.S.C. §26) for violations of Section 1 of the Sherman Act (15 U.S.C.

   § 1), as well as sections 16720 and 17200 et seq. of the California Business and

   Professions Code.

6. This Court has original jurisdiction over the subject matter of all causes of action alleged

   in this Complaint pursuant to 28 U.S .C. §§ 1331 and 1337. This Court has subject matter

   jurisdiction over the state law claims pursuant to 28 U.S.C. § 1367 because Plaintiffs' state

   law claims are so related to the federal question claims that they form part of the same

   case or controversy that would ordinarily be tried in one judicial proceeding.

7. Venue is proper in the United States District Court, Eastern District of Michigan, pursuant

   to Section 12 of the Clayton Act (15 U.S.C. § 22), and 28 U.S.C. § 1391. Defendants

   transact business in the United States, including in this district, committed an illegal act, or

   is found in this district, and a substantial part of the events giving rise to the claims arose

   in this district.


                                          PARTIES


                                          Plaintiffs


8. The State of California is authorized to file Count I under 15 U.S.C. §§ 15 and 26 to

   enjoin Defendants from the violations alleged herein.

9. The Attorney General brings this action on behalf of the Plaintiffs the State of California,

   including California state agencies, for damages, civil penalties, injunctive, and equitable

   relief.

10. The Attorney General of California is the chief legal officer of the State of California and

   the enforcement authority of sections 16720 and 17200 et seq. of the California Business



                                               3
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.4 Filed 05/21/21 Page 4 of 20



   and Professions Code, and is authorized to file Counts II, III, and IV. As California's

   chieflaw enforcement officer, the Attorney General enforces California's antitrust laws,

   including the Cartwright Act. Cal. Bus. & Prof. Code§§ 16700 - 16770. The Attorney

   General is specifically authorized to obtain injunctive and other equitable relief,

   restitution, and civil penalties to redress unfair, unlawful, and fraudulent business

   practices. See Cal. Bus. & Prof. Code §§ 17203 , 17204, 17206.


                                         Defendants


11. Defendant Mitsubishi Heavy Industries, Ltd. is a Japanese corporation with its

   principal place of business in Tokyo, Japan. Defendant Mitsubishi Heavy Industries

   Climate Control, Inc. is an Indiana corporation with its principal place of business in

   Franklin, Indiana. It is a subsidiary of and wholly owned and/or controlled by its parent,

   Mitsubishi Heavy Industries, Ltd.


                               Co-Conspirators and Agents


12. Various persons, partnerships, sole proprietors, firms, corporations and individuals not

   named as Defendants in this lawsuit, and individuals, the identities of whom are presently

   unknown, have participated as co-conspirators with the Defendants in the offenses alleged

   in this Complaint, and have performed acts and made statements in furtherance of the

   conspiracy or in furtherance of the anticompetitive conduct.

13. Plaintiffs reserve the right to name some or all of persons or entities who acted as co-

   conspirators with Defendants in the alleged offenses as Defendants.

14. Any reference in this Complaint to any act, deed, or transaction by a corporation means

   that the corporation engaged in the act, deed, or transaction by or through its officers,


                                              4
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.5 Filed 05/21/21 Page 5 of 20



   directors, agents, employees, or representatives while they were actively engaged in the

   management, direction, control, or transaction of the corporation' s business or affairs.

15. Defendants are also liable for acts of companies they acquired through mergers or

   acquisitions which are done in furtherance of the alleged conspiracy.

16. Defendants named herein acted as the agent or joint venture of or for the other co-

   conspirators with respect to the acts, violations, and common course of conduct alleged

   herein.


                              FACTUAL ALLEGATIONS


17. Defendants engaged in the business of manufacturing and selling Air Conditioning

   Systems to automobile manufacturers for installation in vehicles manufactured and sold in .

   the United States and elsewhere. " Air Conditioning Systems" are systems that cool the

   interior environment of a vehicle and are part of an automobile's thermal system. Air

   Conditioning Systems, whether sold together or separately, are defined to include one or

   more of the following: automotive compressors, condensers, HV AC units (typically

   consisting of a blower motor, actuators, flaps evaporator, heater core, and filter embedded

   in a plastic housing), control panels, sensors, and associated hoses and pipes.

18. Air Conditioning Systems are installed by original equipment manufacturers ("OEMs") in

   new cars as part of the automotive manufacturing process. For new cars, the OEMs --

   mostly large automotive manufacturers - purchase Air Conditioning Systems directly

   from Defendants. Air Conditioning Systems may also be purchased by component

   manufacturers who then supply such systems to OEMs. These component manufacturers

   are also called "Tier 1 Manufacturers" in the industry. Tier 1 Manufacturers supply Air

   Conditioning Systems directly to an OEM.

                                              5
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.6 Filed 05/21/21 Page 6 of 20



19. When purchasing Air Conditioning Systems, OEMs issue Requests for Quotation

   ("RFQs") to automotive parts suppliers on a model-by-model basis for model specific

   parts. Automotive parts suppliers submit quotations, or bids, to OEMs in response to

   RFQs, and the OEMs usually award the business to the selected automotive parts supplier

   for the lifespan of the model, which is usually four to six years. Typically, the bidding

   process for a particular model begins approximately three years prior to the start of

   production of a new model. OEMs procure parts for U.S.-manufactured vehicles in the

   United States and elsewhere.

20. During the period of conspiracy, Defendants manufactured Air Conditioning systems: (a)

   in the United States for installation in vehicles manufactured and sold in the United States,

   (b) in Japan and elsewhere for export to the United States and installation in vehicles

   manufactured and sold in the United States, and/or (c) in Japan and elsewhere for

   installation in vehicles manufactured in Japan for export to and sale in the United States.



                  Structural Characteristics of the Automotive Parts Market


21. The structural characteristics of the automotive parts market are conducive to a price-

   fixing agreement, and have made collusion particularly attractive in this market. These

   characteristics include high barriers to entry and inelastic demand.

22. There are substantial barriers to entry in the market for Air Conditioning systems. It

   would require substantial initial costs associated with manufacturing plants and

   equipment, energy, transportation, distribution infrastructure, skilled labor, and long

   standing relationships with customers. These costs are considered high barriers to entry

   thereby making market entry more difficult if not altogether precluding it.


                                              6
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.7 Filed 05/21/21 Page 7 of 20



23. Due to high barriers to entry, incumbent firms have incentive to collude and keep supra-

   competitive prices. High barriers to entry also facilitate the maintenance of collusion

   since incumbents do not face the risk of new entrants engaging in price competition.

24. "Elasticity" is a term used in economics to describe the sensitivity of supply and demand

   to changes in the price. Demand for a certain product is "inelastic" when an increase in

   price of the product creates only a small change in the quantity demanded of that product.

   Consumers of the product whose demand is inelastic would continue to buy it despite a

   pnce mcrease.

25. When customers are not sensitive to a price increase, a cartel can increase price and

   maintain relatively level sales volume. Thus, it could continue to keep supra-competitive

   prices with relatively stable demand and increase profit.




                                  Government Investigations


26. The United States Department of Justice ("Department of Justice"), as well as authorities

   in the European Union and Japan, started global, industry-wide investigations into

   possible violations of the antitrust laws in the auto parts industry in 2010 . The complete

   scope of the investigations is unknown.

27 . The Department of Justice publi~ly announced aspects of the investigation when FBI

   agents raided the offices and factories of suspected companies. Since the raids, the

   investigation has continued to this date. So far 46 companies have been convicted and

   collective fines total more than $2.9 billion.

28. On September 24, 2013 , Mitsubishi Heavy Industries, Ltd .. entered into a plea agreement

   with the United States Department of Justice, and pleaded guilty to one count for violating

                                              7
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.8 Filed 05/21/21 Page 8 of 20



   Section 1 of the Sherman Act (15 U.S.C. §1) by conspiring to restrain trade by

   participating in a combination and conspiracy to suppress and eliminate competition in the

   automotive parts industry by agreeing to allocate customers of, rig bids for, and fix,

   stabilize, and maintain the prices of condensers and compressors sold to Mitsubishi

   Motors North America, Inc. and GM in the United States and elsewhere. It also agreed to

   pay a $14.5 million criminal fine.

29. In furtherance of the conspiracy, Mitsubishi Heavy Industries, Ltd., through its officers

   and employees, engaged in discussions and attended meetings with co-conspirators

   involved in the manufacture and sale of compressors and condensers. During such

   discussions and meetings, agreements were reached to rig bids quoted to Mitsubishi

   Motors and GM for compressors and condensers, and fix, stabilize, and maintain the

   prices of Air Conditioning Systems.


                                     Trade and Commerce


30. During the period of conspiracy, Defendants and their co-conspirators sold Air

   Conditioning Systems to automobile manufacturers located in various states in the United

   States in a continuous and uninterrupted flow of interstate and foreign trade and

   commerce. In addition, equipment and supplies necessary to the production and

   distribution of Air Conditioning Systems sold by Defendants and their co-conspirators, as

   well as payments for such parts sold by Defendants and their co-conspirators, traveled in

   interstate and foreign trade and commerce.

31. Plaintiffs purchased a substantial volume of automobiles and trucks. A substantial volume

   of vehicles containing the Air Conditioning Systems manufactured by Defendants and




                                              8
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.9 Filed 05/21/21 Page 9 of 20



   their co-conspirators were sold to California state agencies, California businesses, and

   California consumers.

32. The anticompetitive act was intentionally directed at the United States market for Air

   Conditioning Systems because Defendants and their co-conspirators intentionally sold

   them to automobile manufacturers which in tum sold vehicles in the United States and in

   the State of California. The business activities of Defendants and their co-conspirators in

   connection with the production and sale of Air Conditioning Systems that were the subject

   of this conspiracy were within the flow of, and substantially affected, interstate and

   foreign trade and commerce.




                      The Pass-Through of Overcharges to Consumers


33. Defendants and their co-conspirators' conspiracy to fix, stabilize, and maintain the price

   of Air Conditioning Systems at artificial levels resulted in harm to Plaintiffs because it

   resulted in Plaintiffs paying higher prices for such parts and automobiles installed with

   them than they would have paid in the absence of the conspiracy. The entire overcharge at

   issue was passed onto the State of California.


                                   Fraudulent Concealment


34. Throughout the period of conspiracy, Defendants and their co-conspirators affirmatively

   and fraudulently concealed their unlawful conduct from Plaintiffs.

35. Even though Plaintiffs exercised reasonable diligence, they could not discover the

   violations of law alleged in this Complaint until long after the commencement of their

   conspiracy.


                                              9
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.10 Filed 05/21/21 Page 10 of 20



 36. The Department of Justice began investigation into conspiracies in the auto part industry

    as early as 2010, but the complete scope of products and companies involved in the

    conspiracies has not been disclosed to the public yet.

 37. Defendants' participation in the conspiracy and their conduct in furtherance of the goals of

    the conspiracy were not publicly known until the Department of Justice announced the

    plea agreement with Defendants on or about September 26, 2013.

 38. Plaintiffs could not have discovered the violations earlier than that time because

    Defendants and their co-conspirators conducted their conspiracy in secret, concealed the

    nature of their unlawful conduct and acts in furtherance of the goals of the conspiracy, and

    fraudulently concealed their activities through various means and methods designed to

    avoid detection.

 39. Defendants and their co-conspirators successfully and affirmatively concealed the nature

    of their conspiracy and unlawful conduct in furtherance of the conspiracy in at least the

    following respects:

        a. By agreeing among themselves to meet at locations where the conspiracy was less

            likely to be detected;

        b. By agreeing among themselves to engage in illegal bid-rigging and price-fixing

            conspiracy, which is by its nature self-concealing; and

        c. By agreeing among themselves to keep the existence of the conspiracy secret,

            including the usage of secret code names.

 40. Plaintiffs had no knowledge of the alleged conspiracy or of any facts or information that

    might have led to the discovery of the conspiracy in the exercise of reasonable diligence,




                                              10
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.11 Filed 05/21/21 Page 11 of 20



    at least prior to September 26, 2013, when the Department of Justice announced the plea

    agreement with Defendants.

 41. Defendants' and their co-conspirators' effective, affirmative, and fraudulent concealment

    effectively prevented timely detection by Plaintiffs, and was a substantial factor in causing

    Plaintiffs' harm.


                                              Injury


 42. But for Defendants' and their co-conspirators' anticompetitive acts, Plaintiffs would have

    been able to purchase automobiles that incorporated Air Conditioning Systems at lower

    prices or at prices that were determined by free and open competition.

 43. Defendants' and their co-conspirators' unlawful activities took place within interstate and

    foreign trade and commerce, and had direct, substantial, and reasonably foreseeable effect

    on United States and California commerce.

 44. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

    Plaintiffs were not able to purchase the Air Conditioning Systems and automobiles

    installed with them at prices that were determined by free and open competition.

    Consequently, Plaintiffs have been injured because they paid more than they would have

    paid in a free and open competitive market. There is a domestic injury that is concrete,

    quantifiable, and directly traceable back to the Defendants' and their co-conspirators'

    anticompetitive conduct.

 45. As Plaintiffs paid more than what they would have paid absent the conspiracy,

    Defendants' and their co-conspirators' conduct has resulted in deadweight loss to the

    economy of the State of California, including reduced output, higher prices, and reduction

    in consumer welfare.

                                              11
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.12 Filed 05/21/21 Page 12 of 20



 46. As a direct and proximate result of the unlawful conduct alleged in this Complaint,

    Defendants and their co-conspirators benefitted unjustly from the supra-competitive and

    artificially inflated prices. The unjust financial profits on the sale of Air Conditioning

    Systems resulted from their illegal and anticompetitive conduct.


                                  VIOLATIONS ALLEGED

                                             Count I

                         (Violation of Section 1 of the Sherman Act)

 4 7. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 48. Defendants and their co-conspirators engaged in a conspiracy which unreasonably

    restrained the trade or commerce among the several States and with foreign nations; thus,

    their conduct violates Section 1 of the Sherman Act (15 U.S.C. §1). The State of

    California is entitled to reliefresulting from the Defendants' conduct.

 49. Defendants and their co-conspirators entered into a continuing agreement, understanding,

    and conspiracy to raise, fix, maintain, and stabilize prices charged for Air Conditioning

     Systems during the period of conspiracy.

 50. Their unlawful conduct in furtherance of the conspiracy was intentionally directed at the

    United States market for Air Conditioning Systems and had a substantial and foreseeable .

    effect on interstate commerce by raising and fixing prices of such parts in the United

     States.




                                                12
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.13 Filed 05/21/21 Page 13 of 20



 51 . The State of California has been injured by being forced to pay artificially inflated prices

    for Air Conditioning Systems and automobiles installed with such parts than it would have

    paid in the absence of the conspiracy.

 52. As a dir-ect and proximate result of Defendants' conduct, Plaintiffs have been harmed and

    will continue to be damaged by being forced to pay supra-competitive prices that they

    would not have paid in the absence of the Defendants' conduct.

 53. The alleged contract, combination, or conspiracy is a per se violation of the federal

     antitrust laws.

 54. Unless permanently restrained and enjoined, Defendants will continue to unreasonably

     restrain fair and open competition for Air Conditioning Systems. Plaintiffs are entitled to

     an injunction against Defendants to prevent and restrain the violations alleged herein.


                                             Count II


     (Violation of the Cartwright Act, Business & Professions Code Section 16720)


 55. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

     allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

     force, and effect.

 56. Beginning in at least as early as January 2001 and continuing thereafter at least until

    February 2010, Defendants and their co-conspirators entered into and engaged in a

     continuing unlawful trust for the purpose of unreasonably restraining trade in violation of

     California Business and Professional Code section 16720

 57. Defendants and their co-conspirators violated California Business and Professional Code

     section 16720 by forming a continuing unlawful trust and arranging a concerted action



                                                13
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.14 Filed 05/21/21 Page 14 of 20



    among Defendants and their co-conspirators in order to fix, raise, maintain and stabilize

    prices of Air Conditioning Systems.

 58. In furtherance of the goals of the conspiracy, Defendants and their co-conspirators

    conspired to:

           a. fix, raise, maintain, and stabilize the price of Air Conditioning Systems;

           b. submit rigged bids for the award of Air Conditioning Systems contracts for

               automobile manufacturers; and

           c. allocate markets for Air Conditioning Systems amongst themselves.

 59. The combination and conspiracy alleged herein has had, inter alia, the following effects:

           a. price competition in the sale of Air Conditioning Systems has been restrained,

               suppressed, and/or eliminated in the State of California;

           b. prices for Air Conditioning Systems sold by Defendants and their co-

               conspirators have been fixed, raised, maintained, and stabilized at artificially

               high and non-competitive levels in the State of California; and

           c. Plaintiffs who purchased automobiles installed with price-fixed Air

               Conditioning Systems have been deprived of the benefit of free and open

               competition.

 60. As a direct and proximate result of Defendants' and their co-conspirators' unlawful

    conduct, Plaintiffs were injured in their business and property because they paid more for

    Air Conditioning Systems and automobiles installed with such price-fixed parts than they

    would have paid in the absence of Defendants' and their co-conspirators' unlawful

    conduct. As a result of Defendants' and their co-conspirators' violation of section 16720

    of the California Business and Professions Code, Plaintiffs bring this claim pursuant to



                                               14
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.15 Filed 05/21/21 Page 15 of 20



    section 16750(c) and seek treble damages and the costs of suit, including reasonable

    attorneys' fees, pursuant to section 16750(a) of the California Business and Professions

    Code. The California Attorney General is entitled to fines and civil penalties to the

    maximum extent permitted by law under California Business and Professions Code

    section 16755. The California Attorney General may also obtain injunctive relief under

    California Business and Professions Code section 167 54. 5.


                                           Count III


(Violation of the Unfair Competition Law, Business and Professions Code section 17200)


 61. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 62. Beginning in at least as early as January 2001 and continuing thereafter until at least

    February 2010, Defendants and their co-conspirators committed acts of unfair

    competition, as defined by section 17200, et seq., of the California Business and

    Professions Code.

 63. The acts, omissions, misrepresentations, practices, and non-disclosures of Defendants and

    their co-conspirators, as alleged herein, constituted a common continuing conduct of

    unfair competition including unfair, unlawful and fraudulent business practices within the

    meanin_g of section 17200, et seq., of the California Business and Professions Code,

    including, but not limited to, the following:




                                               15
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.16 Filed 05/21/21 Page 16 of 20



           a. The violations of section 16720, et seq., of the California Business and

              Professions Code, set forth above, thus constitute unlawful acts within the

              meaning of section 17200 of the California Business and Professions Code;

           b. Defendants' acts, omissions, misrepresentations, practices, and nondisclosures,

              as described above, whether or not in violation of section 16720, et seq., of the

              California Business and Professions Code, and whether or not concerted or

              independent acts, are otherwise unfair, unconscionable, unlawful, or fraudulent;

           c. Defendants' acts and practices are unfair to consumers of Air Conditioning

              Systems and of automobiles installed with price-fixed parts in the State of

              California, within the meaning of section 17200 of the California Business and

              Professions Code; and

           d. Defendants' acts and practices are fraudulent or deceptive within the meaning of

              section 17200 of the California Business and Professions Code.

           e. Defendants' actions to solicit others to join the conspiracy to suppress and

              eliminate competition by agreeing to rig bids for, and to fix, stabilize, and

              maintain prices and/or artificially inflate prices for Air Conditioning Systems,

              whether successful or not, are unfair business practices within the meaning of

              section 17200, et seq., of the California Business and Professions Code.

 64. The unlawful and unfair business practices of Defendants and their co-conspirators caused

    Plaintiffs to pay supra-competitive and artificially inflated prices for Air Conditioning

    Systems and automobiles installed with such parts. Plaintiffs were injured in their

    business and property because they paid more than they would have paid in the absence of

    Defendants' and their co-conspirators' unlawful conduct.



                                              16
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.17 Filed 05/21/21 Page 17 of 20



 65. The California Attorney General is entitled to recover civil penalties for the violations

    alleged in this Complaint not to exceed $2,500 for each violation of California Business

    and Professions Code section 17206.


                                           Count IV


                                      Unjust Enrichment


 66. Plaintiffs incorporate by reference and allege as if fully set forth herein, each and every

    allegation set forth in the preceding paragraphs of this Complaint with the same meaning,

    force, and effect.

 67. Plaintiffs were deprived of economic benefit because Defendants' and their co-

    conspirators' anticompetitive conduct created supra-competitive and artificially inflated

    prices for Air Conditioning Systems.

 68. Defendants and their co-conspirators enjoyed unjust financial profits which were derived

    from unlawful overcharges and monopoly profits. Their financial profits are economically

    traceable to overpayments for Air Conditioning Systems by Plaintiffs.

 69. The supra-competitive and artificially inflated price for Air Conditioning Systems, and

    unlawful monopoly profits enjoyed by Defendants and their co-conspirators are a direct

    and proximate result of Defendants' and their co-conspirators' unlawful practices.

 70. It would lead to injustice if Defendants and their co-conspirators could retain any of the

    unlawful financial profits that are a direct and proximate result of their engagement in

    unlawful, unfair, and fraudulent conduct.

 71. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

    enriched as a result of their wrongful conduct and unfair competition. Plaintiffs are



                                                17
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.18 Filed 05/21/21 Page 18 of 20



    accordingly entitled to equitable relief including restitution and/or disgo~gement of all

    revenues, earnings, profits, compensation and benefits which may have been obtained by

    Defendants and their co-conspirators' engagement in unlawful, unfair, and fraudulent

    conduct.

 72. As alleged in this Complaint, Defendants and their co-conspirators have been unjustly

    enriched as a result of their unlawful and anticompetitive conduct. Under sections 17203

    and 17204 of the California Business and Professions Code, Plaintiffs are accordingly

    entitled to an injunction against Defendants in order to restrain the violations alleged

    herein and to equitable relief which includes restitution of any money or property which

    may have been acquired by means of Defendants' and their co-conspirators ' unfair and

    anticompetitive conduct. Plaintiffs are also entitled to civil penalties to the maximum

    extent permitted by law pursuant to section 17206, et seq., of the California Business and

    Professions Code.


                                       Prayer for Relief


 73. Accordingly, Plaintiffs request that this Court:

           a. Adjudge and decree that Defendants violated the Sherman Act (15 U.S.C. §1);

           b. Adjudge and decree that Defendants' contract, conspiracy, or combination

               constitutes an illegal and unreasonable restraint of trade in violation of the

               Cartwright Act, section 16720, et seq. , of the California Business and

               Professions Code;

           c. Adjudge and decree that Defendants' contract, conspiracy, or combination

               violates the Unfair Competition Law, section 17200, et seq., of the California

               Business and Professions Code;

                                               18
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.19 Filed 05/21/21 Page 19 of 20



         d. Award to Plaintiffs the maximum amount permitted under the relevant federal

              antitrust law;

         e. Award to Plaintiffs damages, trebled, in an amount according to proof pursuant

              to section 16750 of the California Business and Professions Code;

         f. Award to Plaintiffs the deadweight loss (i.e. the general damage to the economy

              of the State of California) resulting from Defendants' illegal activities;

         g. Award to Plaintiffs restitution, including disgorgement of profits obtained by

              Defendants as a result of their acts of unjust enrichment, or any acts in violation

              of federal and state antitr~st or consumer protection statutes and laws, including

              section 17200, et seq., of the California Business and Professions Code;

         h. Award to Plaintiffs pre- and post-judgment interest, and that the interest be

              awarded at the highest legal rate from and after the date of service of the initial

              complaint in this action;

         1.   Award Plaintiffs the maximum civil penalties under section 17206 of the

              California Business and Professions Code for each violation of California

              Business and Professions Code section 17200, et seq. as set forth in this

              Complaint;

         J.   Award Plaintiffs the maximum fines and civil penalties under section 16755 of

              the California Business and Professions Code for each violation of California

              Business and Professions Code section 16720, et seq., as set forth in this

              Complaint;

         k. Enjoin and restrain, pursuant to federal and state law, Defendants, their

              affiliates, assignees, subsidiaries, successors, and transferees, and their officers,



                                              19
Case 2:21-cv-11191-DML-APP ECF No. 1, PageID.20 Filed 05/21/21 Page 20 of 20



                 directors, partners, agents and employees, and all other persons acting or

                 claiming to act on its behalf or in concert with them, from continuing to engage

                 in any anticompetitive conduct and from adopting in the future any practice,

                 plan, program, or device having a similar purpose or effect to the

                 anticompetitive actions set forth above;

            1.   Award to Plaintiffs their costs, including reasonable attorneys' fees; and

            m. Order other legal and equitable relief as it may deem just and proper, including

                 such other relief as the Court may deem just and proper to redress, and prevent

                 recurrence of, the alleged violations in order to dissipate the anticompetitive

                 effects of Defendants' violations, and to restore competition.


                                       Jury Trial Demanded


 74. Plaintiffs demand trial by jury for all causes of action, claims, or issues in this action

     which are triable as a matter of right to a jury.


Dated: May 21, 2021                                      ROBBONTA
                                                         Attorney General of California

                                                         /s/ Anik Banerjee
                                                         KATHLEEN E. FOOTE
                                                         Senior Assistant Attorney General
                                                         WINSTON H. CHEN
                                                         ANIK BANERJEE
                                                         CA STATE BAR No. 236960
                                                          Deputy Attorney General
                                                          300 South Spring Street, Suite 1702
                                                          Los Angeles, CA 90013
                                                          Tel: (213) 269-6058
                                                          Anik.Banerjee@doj.ca.gov
                                                         Attorneys for Plaintiffs




                                                20
